Citation Nr: 0510877	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  01-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
pulmonary fibrosis, peripheral neuropathy, and post traumatic 
stress disorder.  He responded by filing a February 2000 
Notice of Disagreement, and was sent an August 2000 Statement 
of the Case by the RO.  The veteran then filed a January 2001 
VA Form 9, perfecting his appeal of this issue.  

In March 2004, the veteran's appeal was presented to the 
Board, at which time it was remanded for additional 
development.  The veteran's service connection claim for post 
traumatic stress disorder was also recharacterized as an 
application to reopen a previously-denied service connection 
claim for post traumatic stress disorder, based on the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 2002).  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran has not presented evidence indicating his 
pulmonary fibrosis began during military service, or is due 
to or the result of Agent Orange exposure.  

3.  The veteran's peripheral neuropathy did not manifest 
until many years after service.  

4.  In a January 1992 rating decision, the RO denied the 
veteran's claim for service connection for post traumatic 
stress disorder, and the veteran did not appeal this 
determination.  

5.  The evidence submitted since the January 1992 denial of 
the veteran's claim for service connection for post traumatic 
stress disorder does not bear directly and substantially upon 
the specific matter under consideration and is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that claim.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
pulmonary fibrosis have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  

2.  The criteria for the award of service connection for 
peripheral neuropathy have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  

3.  The RO's January 1992 decision denying service connection 
for post traumatic stress disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

4.  Evidence submitted since the RO's January 1992 rating 
decision is not new and material with respect to the claim 
for service connection for post traumatic stress disorder, 
and the claim for that benefit may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's prior remand, and July 2002 RO letter 
to the veteran notifying him of the VCAA, he has been advised 
of the laws and regulations governing the claims on appeal 
and the evidence that he must supply and the evidence that VA 
would attempt to obtain.  The veteran has reported that he 
receives VA medical care, and these records were obtained.  
Private medical records have been obtained, as indicated by 
the veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in January 2000, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in October 
2004, in light of the additional development performed 
subsequent to January 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Pulmonary fibrosis

The veteran seeks entitlement to service connection for 
pulmonary fibrosis.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Additionally, because the veteran served in Vietnam during 
the period between January 1962 and May 1975, he is presumed 
to have been exposed to herbicides during such service.  
38 C.F.R. § 3.307(a)(6) (2004).  Veterans with herbicide 
exposure who subsequently develop a statutorily specified 
disability within a time limit indicated by statute will be 
awarded service connection for such a disability, provided 
other evidence does not rebut this presumption.  The listed 
disabilities include respiratory cancers, but not pulmonary 
fibrosis.  38 C.F.R. § 3.309(e) (2004).  Regardless of 
whether a claimed disability is recognized under 38 U.S.C.A. 
§ 1116, pertaining to herbicide exposure presumptive 
diseases, an appellant is not precluded from presenting 
evidence that a claimed disability was due to or the result 
of herbicide exposure.  Brock v. Brown, 10 Vet. App. 155, 160 
(1997) (citing Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994)).  However, medical evidence of this fact is required.  
Id.  

As an initial matter, the Board notes the veteran's service 
medical records are negative for any diagnosis of or 
treatment for pulmonary fibrosis.  Subsequent to service, he 
underwent VA general medical examination in October 1972, at 
which time no respiratory symptoms were reported.  He was 
without cough, hemoptysis, or dyspnea.  His longs were clear 
to auscultation and percussion, and respiration was full and 
equal bilaterally.  An August 1972 chest X-ray also revealed 
his lungs to be within normal limits.  No respiratory 
disorder was diagnosed at that time.  

The veteran's pulmonary fibrosis was not diagnosed until the 
early 1980's, when he was treated by G.R., M.D.  Dr. R. 
diagnosed pulmonary fibrosis in both lungs, according to a 
February 1984 letter.  However, the doctor did not attribute 
this disorder to any specific cause.  Subsequent VA and 
private medical treatment records confirm the veteran's 
diagnosis of pulmonary fibrosis, but do not indicate either 
that this disability began during active military service, or 
is the result of herbicide exposure.  A post-service history 
of nicotine use and asbestos exposure was also noted.  

After reviewing the record in its entirety, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for pulmonary fibrosis.  In the 
absence of any evidence that the veteran's pulmonary fibrosis 
began during military service, or resulted from his herbicide 
exposure during service in Vietnam, service connection for 
pulmonary fibrosis must be denied.  His service medical 
records were negative for any diagnosis of or treatment for 
this disability, and his October 1972 VA general medical 
examination immediately following service separation also 
found no respiratory disabilities at that time.  He was not 
diagnosed with pulmonary fibrosis until approximately 1984, 
more than 10 years after service separation, and no medical 
expert has stated this disability began during military 
service or was due to herbicide exposure.  In the absence of 
any evidence of such a nexus, service connection for 
pulmonary fibrosis must be denied.  

The veteran has himself suggested his pulmonary fibrosis 
began during military service or, alternatively, is the 
result of herbicide exposure during service; however, as a 
layperson, his statements regarding medical diagnosis, 
causation, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for pulmonary fibrosis, as 
such a disability has not been shown to have been incurred 
during military service.  The veteran has also failed to 
present evidence indicating such a disability is due to or 
the result of Agent Orange exposure.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Peripheral neuropathy

The veteran seeks service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure.  
His service medical records are negative for any diagnosis of 
or treatment for any neurological impairment of the upper 
extremities.  Peripheral neuropathy of the upper extremities 
was not diagnosed during military service.  

As was noted above, because the veteran served in Vietnam 
during the period between January 1962 and May 1975, he is 
presumed to have been exposed to herbicides during such 
service.  38 C.F.R. § 3.307(a)(6) (2004).  Veterans with 
herbicide exposure who subsequently develop a statutorily 
specified disability with a time limit indicated by statute 
will be awarded service connection for such a disability, 
provided other evidence does not rebut this presumption.  
Among the specified disorders is acute and subacute 
peripheral neuropathy, which must manifest to a compensable 
degree within a year subsequent to the date of most recent 
exposure.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The veteran underwent VA general medical examination in 
October 1972.  He reported generalized joint and back pain.  
However, no neurological symptoms or impairments were noted 
on objective examination, and no neurological disabilities 
were diagnosed at that time.  

In September 1999, the veteran was examined for neurological 
impairment by a VA physician.  His reflexes were 2+ in the 
upper extremities and knees, and only 1+ in the ankles.  His 
sensory examination was generally within normal limits, with 
the exception of a "very mild" decrease in the pain and 
temperature perceptions in the veteran's ankles.  The 
veteran's symptoms were "mildly suggestive" of peripheral 
neuropathy.  However, the examiner did not indicate 
peripheral neuropathy was due to herbicide exposure.  

The Board notes first that the veteran did not incur a 
neurological disability during his military service, as his 
service medical records are negative for any reports of 
numbness or other neurological symptoms of the extremities.  
Additionally, his October 1972 VA general medical examination 
was negative for any neurological symptoms or diagnoses, to 
include peripheral neuropathy.  Overall, the preponderance of 
the evidence is against a finding that any current 
neurological disability was incurred during active military 
service.  

Next, the veteran's peripheral neuropathy of the upper 
extremities was not diagnosed until the mid-1990's, 
approximately 20 years after his last herbicide exposure in 
Vietnam.  Medical evidence prior to that time is negative for 
any diagnosis of or treatment for peripheral neuropathy.  
Overall, the evidence of record does not reflect any 
complaints of peripheral neuropathy until many years after 
service separation and the veteran's exposure to herbicides.  
Additionally, no VA or private examiner has suggested a nexus 
between the veteran's herbicide exposure and any current 
neurological disability.  He has also been noted to have a 
history of alcohol and drug abuse.  Because the veteran's 
peripheral neuropathy did not manifest within a year of his 
last exposure to herbicides, and no medical expert has 
suggested a nexus between herbicide exposure in service and 
the veteran's current neurological disabilities, service 
connection for peripheral neuropathy of the upper extremities 
must be denied.  

The veteran has himself suggested he has a current 
neurological disability which is due to or the result of 
herbicide exposure during military service; however, as a 
layperson, his statements regarding medical diagnosis, 
causation, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for peripheral 
neuropathy, and his claim must be denied.  The record does 
not reflect the onset of any neurological disability during 
military service, and the veteran's peripheral neuropathy did 
not manifest until many years after military service.  
Finally, no medical expert has suggested the veteran's 
peripheral neuropathy resulted from his herbicide exposure 
during service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. New and material evidence - Post traumatic stress 
disorder

The veteran seeks to reopen his claim for service connection 
for post traumatic stress disorder.  This claim was most 
recently denied by the RO in January 1992 and the veteran was 
so informed by letter sent the next month.  The veteran did 
not initiate a timely appeal of this decision, and it became 
final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

When the veteran's service connection claim for post 
traumatic stress disorder was initially denied in January 
1992, the RO found no evidence of a current diagnosis of post 
traumatic stress disorder.  Because the veteran has not 
addressed this lack of a current diagnosis, his application 
to reopen his service connection claim for post traumatic 
stress disorder must be denied.  

Subsequent to the RO's January 1992 denial, the veteran has 
presented copious private and VA medical treatment records, 
including those establishing psychiatric treatment since 
1992.  His diagnoses have included depression, alcohol and 
drug dependence, and adjustment disorder.  In October 1999, 
he was examined by a VA doctor in order to determine if a 
diagnosis of post traumatic stress disorder was warranted.  
The examiner found evidence only of adjustment disorder with 
depressed mood, alcohol and drug dependence, and antisocial 
personality disorder.  Likewise, the remainder of the medical 
evidence submitted by the veteran fails to establish a 
diagnosis of post traumatic stress disorder.  

The Board notes that this evidence is new, in that it was not 
of record at the time of the January 1992 denial, but it is 
not material, as it fails to establish a current diagnosis of 
post traumatic stress disorder.  The submission of additional 
evidence which confirms no fact relevant to the veteran's 
pending claim is not material.  None of the evidence 
submitted by the veteran or obtained by VA indicates he has a 
current diagnosis of post traumatic stress disorder; 
therefore, it does not bear directly and substantially upon 
the specific matter under consideration.  Central to any 
claim for service connection is a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Hence, evidence which does not reflect 
a current diagnosis of post traumatic stress disorder is not 
new and material evidence.  

The veteran's own contentions that he has post traumatic 
stress disorder as a result of in-service stressors are also 
not new and material evidence.  As a layperson, his 
statements regarding medical causation, etiology, and 
diagnosis do not constitute new and material which is binding 
on the Board.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
The Board also observes that the veteran's current 
contentions are essentially similar to those considered and 
rejected by VA in the 1992 denial and are thus not new, but 
are cumulative and redundant.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen his claim for service connection for post 
traumatic stress disorder.  In the absence of the submission 
of new and material evidence, his application to reopen this 
claim must be denied.  






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for pulmonary fibrosis is 
denied.  

Entitlement to service connection for peripheral neuropathy 
is denied.  

Having submitted no new and material evidence, the veteran's 
application to reopen his service connection claim for post 
traumatic stress disorder is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


